DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 12/03/2019.
Claims 1-3 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Fujita et al. (US Pub No. 2018/0043928 A1 and Fujita hereinafter).
As to Claim 1, Fujita in his teachings as shown in Fig.1-Fig.13 discloses
 a steering control device (4) that controls drive of a motor (17), which applies torque to a steering mechanism (1), through a plurality of control systems (30,40), the steering control device comprising: 
a first control system (30) provided with a first coil (15u,15v,15w) and configured to control power supply to the first coil (See [0038]); and 
a second control system (40) provided with a second coil (16u,16v,16w) and configured to control power supply to the second coil (See [0046]), wherein: 
the first control system (30) includes a first oscillator (26) and a first microcomputer (31), the first microcomputer being configured to generate a clock for the phase voltage command circuit 50 of the current control circuit 34 receives the assist command value (assist current command value), a rotation angle θm1, and motor currents of respective phases. The phase voltage command circuit 50 converts the motor currents of respective phases into a d-axis current value and a q-axis current value of a dq coordinate system with the use of the rotation angle θm1. The phase voltage command circuit 50 then executes current feedback control for causing the d-axis current value and the q-axis current value to follow a d-axis current command value and a q-axis current command value, thereby calculating a d-axis voltage command value and a q-axis voltage command value, respectively. Then, the phase voltage command circuit 50 converts the d-axis voltage command value and the q-axis voltage command value into phase voltage command values of respective phases with the use of the rotation angle θm1, and outputs the phase voltage command values to the duty ratio output circuit 51… See [0040]); 
the second control system (40) includes a second oscillator (28) and a second microcomputer (41), the second microcomputer being configured to generate a clock for prescribing a process timing of the second microcomputer based on a second clock input from the second oscillator (Fig.11 shows the output of the oscillator 28 connected to the second microcomputer 41), the second microcomputer being configured to compute the first command value and the second command value (Fig.11 shows the second microcomputer 41 outputting a motor drive command to the second motor coils (16u,16v,16w) via second motor drive circuit 42 and to the first microcomputer 31 in order to output a motor drive command to the first motor coils (15u,15v,15w) via the inter-microcomputer communication), and the second microcomputer being configured to execute second feedback control, which cause a value of a second actual current, which is supplied to the second coil, to follow the second command value(…the phase voltage command circuit 60 of the current control circuit 44 receives the assist command value (assist current command value), a rotation angle θm2, and motor currents of respective phases. The phase voltage command circuit 60 converts the motor currents of respective phases into a d-axis current value and a q-axis current value of a dq coordinate system with the use of the rotation angle θm2. The phase voltage command circuit 60 then executes current feedback control for causing the d-axis current value and the q-axis current value to follow a d-axis current command value and a q-axis current command value, thereby calculating a d-axis voltage command value and a q-axis voltage command value, respectively. Then, the phase voltage command circuit 60 converts the d-axis voltage command value and the q-axis voltage command value into phase voltage command values of respective phases with the use of the rotation angle θm2, and outputs the phase voltage command values to the duty ratio output circuit 61 …See [0173]); 
the first microcomputer (31 of 30) and the second microcomputer (41 of 40) are configured to communicate the first command value and the second command value with each other by the first microcomputer transmitting the computed second command value to the second microcomputer and the second microcomputer transmitting the computed first command value to the first microcomputer (…when at least one of the current sensor and the rotation angle sensor for a first control system, out of the control systems 30, 40, is malfunctioning, the control systems 30, 40 share the phase voltage command value obtained from a remaining second control system with the normally-functioning current sensor and rotation angle sensor through inter-microcomputer communication. Thus, even when at least one of the current sensor and the rotation angle sensor for the first control system is malfunctioning, it is possible to obtain the same motor output or substantially the same motor output as that in a case where the current sensor and the rotation sensor are functioning normally… (See [0176]);
the first microcomputer (31 of 30) is configured to execute the first feedback control using the first command value that is computed by the first microcomputer or the first command value that is computed by the second microcomputer, and the second microcomputer (41 of 40) is configured to execute the second feedback control using 
a cycle of communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of computations of the first command value and the second command value by the first microcomputer and the second microcomputer (…the current control circuit 44 receives the phase voltage command value from the control system 30 through inter-microcomputer communication, and outputs the phase voltage command value to the duty ratio output circuit 61. The duty ratio output circuit 61 obtains the duty ratio of each phase based on the phase voltage command value, and outputs the control signal I*2 of each phase calculated based on the duty ratio of each phase to the second motor drive circuit 42, thereby driving the second motor drive circuit 42 in a PWM manner…See [0175] and see also synchronization [0155]).
As to Claim 2, Fujita discloses the steering control device according to claim 1, wherein the cycle of the communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of cycles of the first feedback control and the second feedback control by the first microcomputer and the second microcomputer, and the first microcomputer and the second microcomputer are configured to perform the first feedback control and the second feedback control in a cycle that is shorter than each of the cycles of the computations of the first command value and the second command value by the first microcomputer and the second synchronization. When a malfunction occurs in at least one of the sensors for the first control system, the assist command value calculated by the second control system, which executes calculation in synchronization with the first control system, can be used via inter-microcomputer communication to obtain the same motor output or substantially the same motor output from the control system 30 and 40 – See also [0155], [0165] and [0173]-[0176]).
As to Claim 3, Fujita discloses the steering control device according to claim 2, wherein:
 the first control system (30) includes a first drive circuit (32), and the second control system (40) includes a second drive circuit (42); 
the first microcomputer is configured to compute a first duty command value (51) through the first feedback control (See [0165]); 
the first microcomputer is configured to generate a first PWM (output of 32) signal based on the first duty command value (See [0166]); 
the first drive circuit is configured to execute power supply to the first coil (15u,15v,15w) based on the first PWM signal (See [0167]);
the second microcomputer is configured to compute a second duty command value (61) through the second feedback control (See [0173]); 
the second microcomputer is configured to generate a second PWM signal (output of 42) based on the second duty command value (See [0174]);

 the cycle of the communication between the first microcomputer and the second microcomputer is set to be equal to or shorter than each of a cycle of update of the first PWM signal and a cycle of update of the second PWM signal, and each of the cycle of update of the first PWM signal and the cycle of update of the second PWM signal is set to be shorter than each of cycles of the first feedback control and the second feedback control by the first microcomputer and the second microcomputer (when all of the sensors for the control systems are functioning normally, both of the control systems always calculate the assist command values in synchronization. When a malfunction occurs in at least one of the sensors for the first control system, the assist command value calculated by the second control system, which executes calculation in synchronization with the first control system, can be used via inter-microcomputer communication- to obtain the same motor output or substantially the same motor output from the control system 30 and 40 – See also [0155], [0165] and [0176]-[0177]).
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846